Citation Nr: 0735703	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  05-25 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for bilateral hearing loss, 
and if so whether the claim may be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Chicago, Illinois, (hereinafter RO).  


FINDINGS OF FACT

1.  A July 1998 rating decision to which the veteran was 
notified in that month denied service connection for 
bilateral hearing loss; the veteran did not appeal this 
decision and this is the only final rating decision 
addressing this issue on any basis.  

2.  Additional evidence received after the July 1998 rating 
decision in the form of a private audiometric report dated in 
July 2005 raises a reasonable possibility of substantiating 
the claim for service connection for bilateral hearing loss. 

3.  There is competent medical evidence of record linking 
bilateral hearing loss to acoustic trauma claimed to have 
been incurred in service.   


CONCLUSIONS OF LAW

1.  That portion of the July 1998 rating decision that denied 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).   

2.  The evidence received since the July 1998 rating decision 
to reopen the claim for service connection for bilateral 
hearing loss is new and material; thus, this claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2007). 

3.  Bilateral hearing loss was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the veteran's claim.  This is so because the 
Board is taking action favorable to the veteran in the 
decision below.  As such, this decision poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).
 
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including sensorineural hearing loss, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of: (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

A July 1998 rating decision to which the veteran was notified 
in that month denied service connection for bilateral hearing 
loss.  As the veteran did not appeal this decision, it is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).  

Evidence before the adjudicators at the time of the July 1998 
rating decision included reports from the March 1968 
enlistment examination that demonstrated elevated thresholds 
in the left ear, but not the right ear, upon audiometric 
testing.  A history of ear infections as a child was reported 
at that time.  The remaining service medical records do not 
reflect treatment for hearing loss, and audiometric testing 
was not conducted at the December 1969 separation 
examination.  After service, an April 1998 VA clinical record 
reflects a diagnosis of "[b]ilateral neurosensory hearing 
loss and constant tinnitus dating back to the late 1960s."  
March 1998 audiometric testing demonstrated hearing loss 
disability in each ear as defined by 38 C.F.R. § 3.385.  

Evidence since the July 1998 rating decision includes lay 
statements from persons who stated that the veteran's hearing 
was normal prior to service but not afterwards.  June 2004 VA 
examination reports demonstrated hearing loss disability in 
each ear for VA purposes but included an opinion that the 
veteran's bilateral hearing loss was "less likely than not" 
related to in-service noise exposure.  

Additional evidence received since the July 1998 rating 
decision also includes a private clinical record dated in 
July 2005 which reflects the veteran reporting exposure to 
noise from explosions at a major ammunition dump during his 
service in Vietnam, and a conclusion by the examiner that the 
veteran had noise induced hearing loss with a "binaural 
conductive component in multiple frequencies that could have 
resulted from physical injury."  

The basis of the July 1998 rating decision was the lack of 
any objective medical evidence linking hearing loss to noise 
exposure in service.  The July 2005 private medical opinion 
links hearing loss to in-service noise exposure, and 
therefore raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for bilateral 
hearing loss.  As such, the claim is reopened.  

Unless the preponderance of the evidence is against a claim, 
it cannot be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, there is objective medical evidence 
that the veteran's bilateral hearing loss is the result of 
exposure to noise during service.  As such, the evidence is 
in equipoise, and accordingly, service connection for 
bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


